Per curiam.
Raymond J. Peery has petitioned for voluntary suspension of his license to practice law pending appeal. He admits that he was convicted in federal court of felony theft from a program receiving federal funds and money laundering. He further admits that his conviction constitutes a violation of Standard 66 of State Bar Rule 4-102 (d). The special master recommends that we accept Peery’s petition and suspend his license to practice law pending termination of the appeal of his conviction. We adopt the special master’s recommendation and grant the petition for voluntary suspension pending appeal.

Clarke, C. J., Bell, P. J., Hunt, Benham, Fletcher and Sears-Collins, JJ., concur.

*426Decided September 24, 1992.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.